Title: Remission for Jeremiah Clapp, 11 July 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Jeremiah Clapp. 11 July 1815. “Whereas it has been represented to me that a certain Jeremiah Clapp, of the County of Orange, in the State of Vermont, was duly convicted in the May term of the present year in the Circuit Court of the United States for the District of Vermont, of a breach of the law of the United States, prohibiting Intercourse with the kingdom of Great Britain and its dependencies, in importing certain goods, wares and merchandise into the United States from the British province of Lower Canada, whereupon a pecuniary fine was imposed upon the said Clapp by the said Court, and he was moreover sentenced to be imprisoned until the fine, and the Costs incurred in the prosecution against him, should be fully paid and discharged; and whereas it has been made to appear to me, in a satisfactory manner, that the said Clapp is utterly unable to pay the said fine or the costs aforesaid, and that he is now confined in the common jail of Rutland County, in the State of Vermont, from his inability to pay the same: Now, therefore, be it known, that I, James Madison, President of the United States, in Consideration of the Premises, and for other good Causes, me thereunto moving, have remitted, and I do hereby fully and entirely remit the Costs and fine aforesaid, willing and requiring that all proceedings whatever, by Reason of the Premises, be forthwith stayed and discharged. In testimony whereof, I have hereunto set my Hand, and caused the seal of the U States to be affixed. Done at the City of Washington this 11th day of July, AD 1815, and of the Independence of the U. States, the fortieth.”
                